Citation Nr: 1221005	
Decision Date: 06/15/12    Archive Date: 06/22/12

DOCKET NO.  10-41 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for the service-connected peripheral neuropathy of the upper extremities currently evaluated at a noncompensable level.

2.  Entitlement to an increased evaluation for the service-connected peripheral neuropathy of the lower extremities currently evaluated at a noncompensable level.

3.  Entitlement to an increased evaluation for the service-connected peripheral artery disease of the lower extremities currently evaluated at a noncompensable level.

4.  Entitlement to an increased evaluation for the service-connected posttraumatic stress disorder (PTSD) currently evaluated as 70 percent disabling.

5.  Entitlement to service connection for claimed obesity.  

6.  Entitlement to special monthly compensation due to aid and attendance or at the housebound rate.  

7.  Entitlement to service connection for claimed memory loss.  

8.  Entitlement to service connection for claimed sleep apnea. 

9.  Entitlement to service connection for claimed nephropathy.  

10.  Entitlement to service connection for claimed tinnitus.    

11.  Entitlement to service connection for claimed erectile dysfunction.     

12.  Entitlement to service connection for claimed heart disease to include coronary artery disease.  

13.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for an enlarged heart claimed as due to VA treatment.  

14.  Entitlement to service connection for claimed hypertension. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel




INTRODUCTION

The Veteran served on active duty from October 1968 to May 1971.  He served in the Republic of Vietnam from November 1970 to May 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the RO in July 2009 and September 2010.   

The Veteran presented testimony from the RO by way a videoconference hearing before the undersigned Veterans Law Judge in November 2011.  A transcript of the hearing is associated with the Veteran's claims folder. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The  additional issues of service connection for gout, a knee disorder and a foot condition were raised at the hearing held in November 2011.  The issue of an earlier effective for the grant of service connection for PTSD was raised in an August 2011 statement, and the issue of specially adapted housing benefits including for a wheelchair ramp was raised in a November 2011 statement.  

These matters have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction and refers them to the AOJ for appropriate action.  

The issues of service connection for the claimed sleep apnea, erectile dysfunction, and hypertension and increased ratings for the service-connected peripheral neuropathy of the upper and lower extremities and peripheral artery disease are being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  On November 22, 2011, prior to the promulgation of a decision by the Board, the Veteran expressed his clear intention to withdraw the appeals as to service connection for obesity and for special monthly compensation based on the need for regular aid and attendance or at the housebound rate. 

2.  The Veteran is not shown to have memory loss due to a disability that is separate and distinct from the service-connected PTSD for rating purposes.  

3.  The Veteran is not shown to have nephropathy that was due to an event or incident of his period of active service or caused or aggravated by the service-connected diabetes mellitus type II.   

4.  The Veteran is not shown to have engaged in combat with the enemy during his service in the Republic of Vietnam.  

5.  The Veteran is not shown to have manifested complaints or findings of tinnitus in service or for many years thereafter.  

6.  The currently demonstrated tinnitus is not shown to be due to an injury or other event or incident of the Veteran's period of active service.

7.  The Veteran is not found to have presented credible lay assertions sufficient to establish a continuity of symptomatology referable to tinnitus beginning in service and continuing thereafter.  

8.  The Veteran is not shown to have heart disease other than hypertension.  

9.  The Veteran is not shown to have an enlarged heart that is due to VA hospital care or medical or surgical treatment of the Veteran.   

10.  The service-connected PTSD is not shown to have been productive of a disability picture manifested by total social and occupational impairment.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the Substantive Appeals as to the claims of service connection for obesity and special monthly compensation based on the need for regular aid and attendance or at the housebound rate have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2011); 38 C.F.R. § 20.204 (2011). 

2.  The Veteran does not have a separate and distinct disability manifested by memory loss due to disease or injury that was incurred in or aggravated by active duty service.  38 U.S.C.A.§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011). 

3.  The Veteran does not have a disability manifested by nephropathy due to disease or injury that was incurred in or aggravated by active duty service or was proximately due to or the result of a service-connected disability.  38 U.S.C.A.§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2011). 

4.  The Veteran's disability manifested by tinnitus is not due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2011). 

5.  The Veteran does not have a heart disability due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A.§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011). 

6.  The criteria for an award of compensation benefits under 38 U.S.C.A. § 1151 for an enlarged heart due to VA medical treatment have not been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2011).  

7.  The criteria for the assignment of a schedular rating in excess of 70 percent for the service-connected PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130 including Diagnostic Code 9411 (2011).   



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of the VA and the claimant for procuring that evidence. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The requirements of VCAA also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board concludes that the Veteran has been afforded appropriate notice under VCAA.  The RO provided VCAA notice letters to the Veteran in April 2009, July 2009, August 2009, September 2009, November 2009, December 2009, January 2010, June 2010, July 2010 and August 2010 prior to the initial adjudication of his claims and thereafter in October 2010 and November 2010.  

The letters notified the Veteran of what information and evidence must be submitted to substantiate the various claims, as well as what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  

The Veteran was also told to identify any additional information or evidence that VA should have and to submit evidence in support of his claims to the RO.  

The April 2009, August 2009, September 2009, November 2009, December 2009, January 2010, June 2010, July 2010, and August 2010, October 2010 and November 2010 letters provided the Veteran with notice of the law regarding degrees of disability and effective dates.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of his claims.  Therefore, the Board finds the duty to notify provisions of VCAA have been fulfilled.  

The Board finds that, as all relevant evidence has been obtained with regard to the Veteran's claims, the duty to assist requirements have been satisfied.  The Veteran's service treatment records were obtained and associated with the claims folder.  

The VA treatment records were obtained and associated with the claims file.  The Veteran's  private medical records and Social Security Administration (SSA) records have been obtained and associated with the claims folder.  

In March 2009, the Veteran informed the RO that he had no additional information to submit.  Thus, in light of this response, there is no identified evidence that needs to be obtained.  

The Veteran underwent VA psychiatric examinations in March 2008 and September 2010 to obtain medical evidence as to the nature and severity of the service-connected PTSD.  He also was afforded a VA traumatic brain injury examination in July 2010.  He underwent a VA audiometric examination in July 2009 to obtain medical evidence as to the etiology of the claimed tinnitus.  Finally, he was afforded a VA examination in June 2010 to determine the nature and likely etiology of the claimed heart disorder and nephropathy.   

Regarding VA's duties set forth in Bryant v. Shinseki, 23 Vet. App. 488 (2010) and 38 C.F.R. 3.103(c) (2) (2011), the Veteran's testimony at the recent hearing focused on the elements necessary to substantiate his claims and demonstrated, along with his representative's statements, that he had actual knowledge of the elements necessary to substantiate the claims.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Veteran's Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c) (2) and now can adjudicate the claims based on the current record.

No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


II.  Service Connection

Legal Criteria

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.   

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  

A continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing, (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

In addition, if a veteran served continuously for ninety (90) or more days during a period of war or after December 31, 1946, and if a heart disease became manifest to a degree of 10 percent or more within one year from the date of the veteran's termination of such service, that condition would be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  Such a presumption would be rebuttable, however, by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Title 38, United States Code, Section 1151 provides that where a veteran suffers an injury or aggravation of an injury resulting in additional disability by reason of VA hospitalization or medical or surgical treatment, compensation shall be awarded in the same manner as if such disability were service connected.  38 U.S.C.A. § 1151.  

The amendments to 38 U.S.C.A.§1151 made by Pub. L. 104-204 require a showing that the VA hospitalization or treatment in question not only resulted in additional disability but that the proximate cause of such additional disability was carelessness, negligence, lack of proper skill, error in judgment or a similar instance of fault on the VA's part in furnishing such treatment, or that the proximate cause of the additional disability was an event that was not reasonably foreseeable.

The amendments apply to claims for compensation under 38 U.S.C.A. § 1151, which were filed on or after October 1, 1997.  See VAOPGCPREC 40-97.

VA promulgated 38 C.F.R. § 3.361 to implement the provisions of the revised statute; this regulation, also applicable to claims for compensation benefits, pursuant to 38 U.S.C.A. § 1151, filed on or after October 1, 1997, is effective as of September 2, 2004. See 69 Fed. Reg. 46,426 (Aug. 3, 2004).

To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the Veteran's additional disability. Merely showing that a Veteran received care, treatment or examination and that the Veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(2).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing surgical treatment caused a additional disability, it must be shown that VA failed to exercise the degree of care that would be expected of a reasonable health care provider or VA furnished the surgical treatment without the Veteran's informed consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a Veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  

In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with informed consent.  38 C.F.R. § 3.361(d)(2).

The Court has held that service connection can be granted for a disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).

38 C.F.R. § 3.310, Disabilities that are proximately due to, or aggravated by, service-connected disease or injury, indicates that any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  

However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310. 

The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 CFR part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310. 

A Veteran can attest to factual matters of which he or she has first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

Competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 (2004).  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469-471 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence")).  See also Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (Observing that "[o]nce evidence is determined to be competent, the Board must determine whether such evidence is also credible").

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  

The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  


Analysis

Service connection for obesity and special monthly compensation based on the need for regular aid and attendance or at the housebound rate.  

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.101 (2011).  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal, which fails to allege specific error of fact or law in the determination being appealed.  

A Substantive Appeal may be withdrawn in writing or on the record at a hearing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  

Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

On November 22, 2011, prior to the promulgation of a decision by the Board, in connection with the videoconference hearing before the undersigned Veterans Law Judge, the Veteran testified that he was withdrawing the appeals as to service connection for obesity and special monthly compensation based on the need for regular aid and attendance or at the housebound rate. 

Hence, as there is no allegation of error of fact or law remaining for appellate consideration at this time, the appeals are dismissed.  


Service connection for tinnitus

To establish service connection for tinnitus on a direct basis, the Veteran must show affirmatively that the disease is related to his active service.  He contends that he incurred tinnitus due to combat service in Vietnam.  

In this case, the combat presumption pursuant to 38 U.S.C. § 1154 does not apply.  In order to qualify for combat status, 38 U.S.C. § 1154 requires that the Veteran have actually participated in combat with the enemy, meaning participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  It does not apply to veterans who served in a general "combat area" or "combat zone" but did not themselves engage in combat with the enemy.  See VAOPGCPREC 12-99.

A review of the Veteran's DD Form 214 indicates that he has no awards or decorations indicative of combat status.  His military occupation specialty was noted to be as a supply clerk.  

The Veteran is shown to have served in a combat zone and was under mortar attack while on base, but there is no evidence that he actually engaged in fighting with the enemy.   

However, the Veteran is competent to describe observable symptoms and events such as ringing in the ears and being exposed to loud noise in service.  A lay person is competent to testify as to observable symptoms and first hand events.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  The Board finds that the Veteran is competent to report that he was exposed to loud noise in service.  

At the hearing in November 2011, the Veteran reported having tinnitus in service.  He stated that he had buzzing and humming in the ears when he was working on tanks and helicopters.  He asserts that his current tinnitus is due to the noise exposure in service.  

However, the April 1970 and March 1971 examination reports indicate that the Veteran reported "no" to the inquiry if he had or ever had any ear trouble.  An examination of the ears was normal. 

The July 2009 VA examination report noted that the Veteran reported having tinnitus that began about five years prior thereto.  The examiner opined that it was less likely than not that the tinnitus was related to military service.  

The examiner indicated that he had reviewed the claims folder including the service treatment records and examined the Veteran.  The examiner also considered the 
Veteran's own statements concerning the onset of the tinnitus.  The examiner noted that the onset of tinnitus was approximately 32 years after service separation.  

Such a lengthy time interval between service and the earliest post service clinical documentation of the disability is of itself a factor for consideration against a finding that the tinnitus is related to service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

There is no competent evidence to establish a nexus between the currently demonstrated tinnitus and a documented event or incident of his service.  In fact, there is no medical evidence that links the onset of the tinnitus to service.

As noted, at the hearing before the Board in November 2011, the Veteran indicated that he experienced buzzing and humming in the ears when he was working on tanks and helicopters in service.  

In adjudicating a claim, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  

The Board acknowledges that the Veteran is competent to give evidence as to observable events or symptoms, such as ringing in the ears.  See Layno v. Brown, 6 Vet. App. 465 (1994); Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  

Competency of evidence, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  See also Buchanan, supra (The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  If the Board concludes that the lay evidence presented by a veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to the veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence.) 

Here, on this record, the Board finds that there are discrepancies between the Veteran's statements made at the recent hearing and those made to the VA examiner in connection with the recent examination.  

As noted, the service treatment records also show that the Veteran denied having any ear trouble at his separation examination.  At the July 2009 VA audiometric examination, the Veteran indicated that the tinnitus began about 2004 and did not report having any symptoms in service.  

Based on this record, the Veteran's credibility is undermined by the fact that his own statements concerning his tinnitus symptoms are inconsistent.  To this extent his lay assertions alone are not sufficient to establish a continuity of symptomatology referable to having tinnitus since service.  

The Board finds that the medical evidence generated at the time of the Veteran's period of service, including the Veteran's statements and responses on medical questionnaires, to be highly probative.  These records are contemporaneous with the Veteran's period of service and contain information that is inherently more reliable than that recorded at a later time.  The service examination report shows that the Veteran had a normal ear examination upon separation from service and no complaints of back pain.  The Veteran denied having any ear trouble.   

The Board also finds that the medical evidence generated at the time of the July 2009 VA audiometric examination to be highly probative.  The Veteran reported that the onset of the tinnitus was in about 2004.  The Veteran's statements were made in the course of medical treatment or examination are more reliable than statements made in connection with an application for benefits.  

The Board finds that the Veteran's statements made in the course of the separation examination and during the VA examination in July 2009 to have greater probative value because statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  

The Federal Circuit has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

Although the Veteran is competent to testify as to observable symptoms, where the determinative issue involves a question of medical diagnosis or causation, only individuals possessing specialized medical training and knowledge are competent to render such an opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  There is no evidence that the Veteran has medical expertise, and he has not submitted any medical evidence which supports his assertions. 

In light of the foregoing, the Board concludes that the preponderance of the evidence is against the claim of service connection for tinnitus.   

As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  The claim for service connection for tinnitus is denied.   


Service connection for a separate disability manifested by memory loss

There is no medical evidence showing a current disability manifested by memory loss that can be rated separately from the Veteran's already service-connected PTSD.  

The Veteran has not presented any medical evidence to support his lay assertions that he has a current loss of memory that is causally related to an event or incident of period of active service.   

The Veteran was afforded a VA traumatic brain injury examination in July 2009 when he was noted to have a mild memory impairment.  However, the assessment was that he had no traumatic brain injury that was caused by or worsened by active service.  A separate disability manifested by memory loss was not identified.  

The July 2010 VA psychiatric examination report noted that the Veteran's memory was normal.  The diagnosis was that of PTSD.  A separate disability manifested by memory loss was not diagnosed.  

As noted, service connection is in effect for PTSD.  The rating schedule for rating psychiatric disorders contemplates manifestations of memory loss.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  The evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14 (2011).  

The Court has emphasized that a claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).    

Notwithstanding 38 C.F.R. § 4.14, VA is required to provide separate ratings for separate manifestations of the same disability which are not duplicative or overlapping.  Esteban v. Brown, 6 Vet. App. 259 (1994), 38 C.F.R. § 4.25 (2011).

Here, on this record, the Board finds that the 70 percent rating assigned for the service-connected PTSD contemplates the Veteran's symptoms of memory loss.  

While the Veteran is competent to state that he has an observable symptoms such as memory loss, he is not competent to render a medical diagnosis.  The Veteran is not competent to state that he currently has a disability manifested by memory loss.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis); see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue). 

The Court has held that Congress specifically limited entitlement to service connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Without competent evidence of a diagnosed disability, service connection for the disorder cannot be awarded.  See Brammer; supra; Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (holding that service connection requires a showing of current disability); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding that a grant of service connection requires that there be a showing of disability at the time of the claim, as opposed to sometime in the distant past).

Accordingly, on this record, the evidence is found to preponderate against the claim that the Veteran is experiencing memory loss that is due to another disability that is separate and distinct from the service-connected PTSD. 

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Accordingly, the claim of service connection for a disability manifested by memory loss must be denied on this record.


Service connection for nephropathy

The Veteran contends that he has nephropathy due to the service-connected diabetes mellitus type II.  

However, there is no medical evidence showing that he has nephropathy that can be causally linked to the service-connected diabetes mellitus.  While the Veteran developed kidney stones in 2006, they were not shown to have been caused by the service-connected diabetes mellitus type II.  The record in this regard shows that diabetes mellitus was first diagnosed in 2008, after the kidney stones episode in 2006.  

The Veteran also has submitted no medical evidence to show that he has a current diagnosis of nephropathy due to diabetes mellitus.  

The Veteran was afforded a VA examination in June 2009 to evaluate the diabetes mellitus and all of its complications.  The report indicates that the diabetes mellitus was diagnosed in 2008.  

The VA examiner who reviewed the claim folder and examined the Veteran opined that there was no evidence in the clinical folder or a subjective history of diabetic nephropathy.  

At a June 2010 VA examination, the examiner opined that the Veteran's history of kidney stones was not related to the service-connected diabetes mellitus as the diagnosis of kidney stones was presented before that of diabetes mellitus.  

The VA examiner also indicated that he was unable to opine as to whether the Veteran had diabetic nephropathy without resorting to mere speculation.   

The Veteran has not presented any medical evidence to support his contentions that he currently has nephropathy due to the service-connected diabetes mellitus type II.  

While the Veteran is competent to state that he has an observable symptom, he is not competent to render a medical diagnosis.  The Veteran is not competent to state that he currently has diabetic nephropathy.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis); see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue). 

The Court has held that Congress specifically limited entitlement to service connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Without competent evidence of a diagnosed disability, service connection for the disorder cannot be awarded.  See Brammer; supra; Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (holding that service connection requires a showing of current disability); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding that a grant of service connection requires that there be a showing of disability at the time of the claim, as opposed to sometime in the distant past).

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Accordingly, on this record, the claim of service connection for nephropathy must be denied.


Entitlement to a claimed heart disorder and entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for an enlarged heart claimed as due to VA treatment.  

The Veteran asserts having an enlarged heart due to VA treatment and being entitled to compensation pursuant to 38 U.S.C.A. § 1151.   

There is no medical evidence of a current heart condition to include an enlarged heart.  The record shows that the Veteran has undergone extensive cardiovascular evaluation.  

An April 2006 cardiovascular workup at VA revealed that the stress test was negative for ischemia.  An October 2008 echocardiogram was normal.  There was normal left ventricular size and left systolic function with no significant valvular heart disease.  A cardiovascular workup in April 2010 revealed a normal treadmill exercise ECG, normal sinus rhythm, and normal ST segments.  

A June 2010 VA examination report indicated that the Veteran had no history of myocardial infarction, rheumatic fever, hypertensive heart disease, heart rhythm disturbance, valvular heart disease, congestive heart failure, angina, dizziness, syncope, fatigue or dyspnea.  It was noted that he had a positive history of hypertension.  The examination showed no evidence of congestive heart failure.  The VA examiner indicated that the Veteran had a normal heart examination.  

The Veteran has not presented any medical evidence to support his assertions that he has a current heart disorder to include an enlarged heart.    

While the Veteran is competent to state that he has an observable symptom, he is not competent to render a medical diagnosis.  The Veteran is not competent to state that he currently has a heart disease.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis); see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue). 

The Court has held that Congress specifically limited entitlement to service connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Without competent evidence of a diagnosed disability, service connection for the disorder cannot be awarded.  See Brammer; supra; Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (holding that service connection requires a showing of current disability); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding that a grant of service connection requires that there be a showing of disability at the time of the claim, as opposed to sometime in the distant past).

The preponderance of the evidence is against the finding that the Veteran has a heart disorder other than hypertension.  

The Board notes that service connection for ischemic heart disease associated with herbicide exposure was denied in a February 2011 rating decision.  The basis of the denial was the lack of evidence of a diagnosis of ischemic heart disease.   

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Accordingly, on this record, the claim of service connection for a heart disorder must be denied.  

Regarding the claim for compensation pursuant to 38 U.S.C.A. § 1151 for an enlarged heart due to VA treatment, the medical evidence establishes that the Veteran does not have additional disability manifested by an enlarged heart that is due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing medical treatment to the Veteran.  

As discussed, the medical evidence of record shows that the Veteran does not have a current cardiovascular disorder. The VA examination dated in June 2010 indicated that cardiac examination was normal.  

A 2005 x-ray study of the chest reported a finding of cardiomegaly.  However, this finding was not confirmed by the subsequently obtained medical evidence.  As such, there is no competent evidence of a current heart disorder that can be linked to VA treatment.   

To the extent that the Veteran asserts that VA treatment caused an enlarged heart, as a lay person, he is not competent to render a medical diagnosis.  

The Veteran is not competent to state that he currently has a disability manifested by an enlarged heart.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis); see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue).  He had not submitted any medical evidence to support his contentions that he has a current disability manifested by an enlarged heart.  

Accordingly, the preponderance of the evidence is against the Veteran's claim for compensation based on his having  additional disability manifested by an enlarged heart due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing medical treatment to him.  

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Accordingly, on this record, the claim for compensation pursuant to 38 U.S.C.A. § 1151 for an enlarged heart due to VA treatment must be denied.


III.  Entitlement to an increased rating in excess of 70 percent for PTSD

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  

The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.   

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

In Fenderson, the Court of Appeals for Veterans Claims (Court) discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127.  

The criteria for rating mental disorders read as follows: a 100 percent rating requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions of hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  

A 70 percent rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence) spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).  

The Court has held that GAF scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) (citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.) (DSM-IV), p. 32).  

GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  DSM-IV. 

Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  DSM-IV.

A GAF score of 31 to 40 denotes some impairment in reality testing or communication (e.g, speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  

A GAF score of 21 to 30 denotes behavior that is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g, sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day; no job, home or friends).  DSM-IV.

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 


Analysis

Under the criteria for rating PTSD, the basis for a 100 percent schedular evaluation is a finding of total occupational and social impairment.  Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  

However, on this record, the Board finds no showing of total occupational and social impairment due to the service-connected PTSD.  The criteria for a schedular rating of 100 percent have not been met. 

The record shows that a total rating based upon individual unemployability by reason of service-connected disability was assigned beginning on November 1, 2006.  

However, the medical evidence does not show that he is experiencing total occupational and social impairment due to the service-connected PTSD.  

The March 2008 VA psychiatric examination indicates that the Veteran reported being married for 34 years and currently living with his wife.  He reported that his relationship with his wife was good.  The Veteran indicated that he had two adult children and his relationship with them was described as "good."  

The examiner indicated that the GAF score was 50 at that time and had been 58 in February 2008.  The examiner stated that the Veteran had difficulty in social relationships and difficulty getting along with others.  The examiner opined that the PTSD symptoms seriously interfered with the Veteran's social functioning.  

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  DSM-IV.

A July 2010 VA psychiatric examination report noted that the Veteran reported having good relationships with his wife and children.  The Veteran and his wife had moved to Florida to be near his son, and they enjoyed being close to him.  

The examiner on this occasion indicated that the GAF score due to the service-connected PTSD was 70, indicative of only mild symptoms or some difficulty in social or occupational functioning, but generally functioning pretty well, and having some meaningful interpersonal relationships.  DSM-IV.  

Significantly, no findings consistent with the Veteran having gross impairment in thought processes or communication, persistent delusions of hallucinations, or grossly inappropriate behavior; being a persistent danger to hurt himself or others; having an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); or experiencing disorientation to time or place or memory loss for names of close relatives or his own occupation or name are not demonstrated.  

Accordingly, on this record, the Board concludes that the preponderance of the evidence is against the claim an increased rating in excess of 70 percent for the service-connected PTSD.  

Since the preponderance of the evidence weighs against the claim, the benefit of the doubt doctrine is not for application.  Gilbert, 1 Vet. App. 49.  

Accordingly, on this record, the claim for an increased rating for the service-connected PTSD is denied.

In view of the Court's holding in Hart, supra, the Board has considered whether the Veteran is entitled to a staged rating for his service-connected PTSD.  However, a staged rating under Hart is not for application, since the PTSD has been essentially stable for the entire appeal period.    

The Board has considered whether referral for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is indicated.  Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the schedular ratings for the service-connected disability are inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); aff'd Thun v. Peake, 572 F.3d 1366 (Fed. Cir. 2009).

Comparing the current disability levels and symptoms to the Rating Schedule, the degree of disability for this disability is contemplated by the Rating Schedule and the assigned schedular rating is adequate.  

Thus, for these reasons, referral for extraschedular consideration is not indicated in this case.



ORDER

The appeal as to the claim of service connection for obesity is dismissed.    

The appeal as to the claim for special monthly compensation based on the need for regular aid and attendance or at the housebound rate is dismissed.    

Service connection for tinnitus is denied.   

Service connection for a claimed disability manifested by memory loss is denied.   

Service connection for nephropathy is denied.   

Service connection for a claimed heart disorder.   

Compensation pursuant to 38 U.S.C.A. § 1151 for an enlarged heart due to VA treatment is denied.  

An increased rating in excess of 70 percent for the service-connected PTSD is denied.  



REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) specifically provides that the duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).

The evidence tends to show that the service-connected peripheral neuropathy of the upper extremities and lower extremities may have worsened.

At the hearing before the Board in November 2011, the Veteran testified about losing his balance and developing foot numbness.  He also noted that his treating physicians at VA felt that his peripheral neuropathy was severe.  They reported recommended that he use a wheel chair. 

The Veteran was afforded a VA peripheral nerves examination in December 2010. The examiner indicated that the peripheral neuropathy was mild to moderate.  It does not appear that the claims folder was reviewed.  

Because of the evidence of possible worsening since the last examination, a new examination is needed to determine the severity of the peripheral neuropathy of the upper and lower extremities.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Regarding an increased rating for the service-connected peripheral artery disease, another VA examination is necessary because the examination findings do not conform with the pertinent rating criteria in Diagnostic Code 7114.  
  
VA is required to conduct an accurate and descriptive medical examination based on the complete medical record.  38 C.F.R. §§ 4.1, 4.2; Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA's duty to assist includes "the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one").  Thus, additional examination is necessary.   

The Veteran also asserts that the service-connected PTSD has caused his erectile dysfunction.  There is medical evidence that the erectile dysfunction may be caused by medication for the PTSD.  See the June 2007 VA mental health treatment record and an October 2011 statement by the treating VA physician.  In the July 2010 VA examination report, the examiner noted that the erectile dysfunction was most likely a psychological condition.  

The Veteran asserts that his hypertension is aggravated by the service-connected PTSD.  He also claims that his sleep apnea is caused by the service-connected PTSD and other service-connected disabilities.  He submitted a statement from his physician indicating that there might be a relationship between the sleep apnea and the Veteran's service and his service-connected disabilities.  See the October 2011 statement by the Veteran's treating VA physician.  

Secondary service connection is granted where a service-connected disability causes or aggravates a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  See also 38 C.F.R. § 3.310 (2011).

This medical information shows that the Veteran's claimed disabilities may be caused or aggravated by the service-connected PTSD and the other service-connected disabilities.  This is sufficient evidence to warrant an examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The record shows that the Veteran receives treatment for the service-connected peripheral neuropathies of the upper and lower extremities, peripheral artery disease, and the claimed sleep apnea, erectile dysfunction, and hypertension at VA.  The RO should obtain the VA treatment records for treatment of these disabilities dated from October 2011 from the Florida VA healthcare system.  VA has a duty to seek these records. 38 U.S.C.A. § 5103A(b)(1).

Accordingly, these remaining matters are REMANDED to the RO for the following action:

1.  The RO should take all indicated action in order obtain copies of all records referable to VA treatment of the service-connected peripheral neuropathy of the upper and lower extremities, peripheral artery disease, sleep apnea, erectile dysfunction, and hypertension from the VA healthcare system in Florida dated since October 2011.  

2.  The RO then should have the Veteran scheduled for a VA examination to determine the current severity of the service-connected peripheral neuropathy of the upper and lower extremities.  

The Veteran's VA claims folder must be made available to the examiner for review in connection with the examination.  All indicated tests should be performed.  

The examiner should specifically note all symptomatology and manifestations caused by the service-connected peripheral neuropathy of the upper and lower extremities to facilitate rating in terms of the applicable criteria.   

A rationale must be provided for all findings and conclusions reached.  The examiner should identify and explain the medical basis for any opinion and identify the pertinent evidence of record.  

3.  The RO should schedule the Veteran for a VA examination to determine the current severity of the service-connected peripheral artery disease.    

The Veteran's VA claims folder must be made available to the examiner for review in connection with the examination.  All indicated tests should be performed.  

The examiner should specifically note all symptomatology and manifestations caused by the service-connected peripheral artery disease to facilitate rating in terms of the applicable criteria.  

A rationale must be provided for all findings and conclusions reached.  The examiner should identify and explain the medical basis for any opinion and identify the pertinent evidence of record.  

4.  The RO should schedule the Veteran for a VA examination in order to ascertain the nature and likely etiology of the claimed sleep apnea, erectile dysfunction and hypertension.  

The Veteran's VA claims folder must be made available to the examiner for review in connection with the examination.  All indicated tests should be performed.  

After examining the Veteran and reviewing the entire record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current sleep apnea, erectile dysfunction or hypertension was due to any event or incident of the Veteran's active service or otherwise was caused or aggravated by a service-connected disability.   

A rationale must be provided for all findings and conclusions reached.  The examiner should identify and explain the medical basis for any opinion and identify the pertinent evidence of record.  

5.  After completing all indicated development, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and his representative, and they should be afforded a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Department of Veterans Affairs


